Exhibit 10.21

GUARANTY

GUARANTY, dated as of November 18, 2005, by and among THE PERSONS LISTED ON
SCHEDULE 1 HERETO, and any other Person (as defined in the Credit Agreement)
which may become a Guarantor hereunder pursuant to a duly executed instrument of
accession in the form attached as Exhibit A hereto (collectively, the
“Guarantors, “ each as a “Guarantor”) in favor of MERRILL LYNCH CAPITAL
CORPORATION, a national banking association, as administrative agent
(hereinafter in such capacity, the “Administrative Agent”) for itself and the
other lending institutions (hereinafter, collectively, the “Lenders”) which are,
or may become, parties to that certain Credit Agreement, dated as of even date
herewith (as amended, modified, supplemented, or restated and in effect from
time to time, the “Credit Agreement”), by and among EPL Finance Corp., as the
initial Borrower to be merged with and into El Pollo Loco, Inc., as the
subsequent Borrower, EPL Intermediate, Inc., as the Parent Guarantor, Merrill
Lynch Capital Corporation, as Administrative Agent and Swing Line Lender and the
lending institutions party thereto (collectively, the “Lenders”), Bank of
America, N.A., as L/C Issuer and Syndication Agent, and Merrill Lynch & Co.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank of America, N.A., as
lead arrangers and book managers.

WHEREAS, the Borrower and the Guarantors are members of a group of related
corporations, the success of any one of which is dependent in part on the
success of the other members of such group;

WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrower by the Lenders pursuant
to the Credit Agreement (which benefits are hereby acknowledged);

WHEREAS, it is a condition precedent to the Lenders’ making any loans or
otherwise extending credit to the Borrower under the Credit Agreement that each
Guarantor executes and delivers to the Administrative Agent, for the benefit of
the Lenders and the Administrative Agent, a guaranty substantially in the form
hereof; and

WHEREAS, each Guarantor wishes to guaranty the Borrower’s obligations to the
Lenders and the Administrative Agent under or in respect of the Credit Agreement
as provided herein;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
each Guarantor hereby agrees with the Lenders and the Administrative Agent as
follows:

1. Definitions. The term “Obligations” and all other capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Credit Agreement.

2. Guaranty of Payment and Performance. Each Guarantor hereby jointly and
severally unconditionally guarantees to the Lenders and the Administrative Agent
the full and punctual payment when due (whether at stated maturity, by required
pre-payment, by acceleration or otherwise), as well as the performance, of all
of the Obligations, including all such which would become due but for the
operation of the automatic stay pursuant to § 362(a) of the Federal Bankruptcy
Code and the operation of §§ 502(b) and 506(b) of the Federal Bankruptcy Code.
This Guaranty is an absolute, unconditional and continuing guaranty of the full
and punctual payment and performance of all of the Obligations and not of their
collectibility only and is in no way conditioned upon any requirement that the
Administrative Agent or any Lender first attempt to collect any of the
Obligations from the Borrower or resort to any collateral security or other
means of obtaining payment. Should an Event of Default occur and be continuing,
the



--------------------------------------------------------------------------------

obligations of the Guarantors hereunder with respect to such Obligations shall,
upon demand by the Administrative Agent, become immediately due and payable to
the Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, without notice (other than demand for payment by the Administrative
Agent) of any nature, all of which are expressly waived by each Guarantor.
Payments by the Guarantors hereunder may be required by the Administrative Agent
on any number of occasions. All payments by each Guarantor hereunder shall be
made to the Administrative Agent, in the manner and at the place of payment
specified therefor in the Credit Agreement, for the account of the Lenders and
the Administrative Agent.

3. Guarantor’s Agreement to Pay Enforcement Costs, etc. Each Guarantor further
jointly and severally agrees, as the principal obligor and not as a guarantor
only, to pay to the Administrative Agent, on demand, all reasonable and
documented costs and expenses (including court costs and legal expenses)
incurred or expended by the Administrative Agent or any Lender in connection
with the Obligations, this Guaranty and the enforcement thereof, together with
interest on amounts recoverable under this § 3 from the time when such amounts
become due until payment, whether before or after judgment, at the rate of
interest for overdue principal set forth in the Credit Agreement, provided that
if such interest exceeds the maximum amount permitted to be paid under
applicable law, then such interest shall be reduced to such maximum permitted
amount.

4. Waivers by Guarantors; Bank’s Freedom to Act. Each Guarantor agrees that the
Obligations will be paid and performed strictly in accordance with their
respective terms, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender. For the avoidance of doubt, nothing herein
shall obligate a Guarantor to make any payment which is illegal for such
Guarantor to have made under any law, regulation or order now or hereafter in
effect in any jurisdiction applicable to such Guarantor. Each Guarantor waives
promptness, diligences, presentment, demand, protest, notice of acceptance,
notice of any Obligations incurred and all other notices of any kind, all
defenses which may be available by virtue of any valuation, stay, moratorium law
or other similar law now or hereafter in effect, any right to require the
marshalling of assets of the Borrower, the Guarantors or any other entity or
other person primarily or secondarily liable with respect to any of the
Obligations, and all suretyship defenses generally other than the defenses of
payment in full in cash of the Obligations. Without limiting the generality of
the foregoing, each Guarantor agrees to the provisions of any instrument
evidencing, securing or otherwise executed by any Loan Party in connection with
any Obligation and agrees that the obligations of each Guarantor hereunder shall
not be released or discharged, in whole or in part, or otherwise affected by
(i) the failure of the Administrative Agent or any Lender to assert any claim or
demand or to enforce any right or remedy against the Borrower or any other
entity or other person primarily or secondarily liable with respect to any of
the Obligations; (ii) any extensions, compromise, refinancing, consolidation or
renewals of any Obligation; (iii) any change in the time, place or manner of
payment of any of the Obligations or any rescissions, waivers, compromise,
refinancing, consolidation or other amendments or modifications of any of the
terms or provisions of the Credit Agreement, the Notes, the other Loan Documents
or any other agreement evidencing, securing or otherwise executed by any Loan
Party in connection with any of the Obligations; (iv) the addition, substitution
or release of any entity or other person primarily or secondarily liable for any
Obligation; (v) the adequacy of any rights which the Administrative Agent or any
Lender may have against any collateral security or other means of obtaining
repayment of any of the Obligations; (vi) the impairment of any collateral
securing any of the Obligations, including without limitation the failure to
perfect or preserve any rights which the Administrative Agent or any Lender
might have in such collateral security or the substitution, exchange, surrender,
release, loss or destruction of any such collateral security; or (vii) any other
act or omission which might in any manner or to any extent vary the risk of any
of the Guarantors or otherwise operate as a release or discharge of any of the
Guarantors, all of which may be done without notice to the Guarantors. To the
fullest extent permitted by law, each Guarantor hereby expressly waives any and
all rights or defenses arising by reason of (A) any “one action” or

 

-2-



--------------------------------------------------------------------------------

“anti-deficiency” law which would otherwise prevent the Administrative Agent or
any Lender from bringing any action, including any claim for a deficiency, or
exercising any other right or remedy (including any right of set-off), against
any of the Guarantors before or after the Administrative Agent’s or such
Lender’s commencement or completion of any foreclosure action, whether
judicially, by exercise of power of sale or otherwise, or (B) any other law
which in any other way would otherwise require any election of remedies by the
Administrative Agent or any Lender.

5. Unenforceability of Obligations Against the Borrower. If for any reason the
Borrower has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
the Borrower by reason of the Borrower’s insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason, this
Guaranty shall nevertheless be binding on each Guarantor to the same extent as
if each Guarantor at all times had been the principal obligor on all such
Obligations. This Guaranty shall be in addition to any other guaranty or other
security for the Obligations, and it shall not be prejudiced or rendered
unenforceable by the invalidity of any such other guaranty or security. In the
event that acceleration of the time for payment of any of the Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, or for
any other reason, all such amounts otherwise subject to acceleration under the
terms of the Credit Agreement, the Notes, the other Loan Documents or any other
agreement evidencing, securing or otherwise executed by any Loan Party in
connection with any Obligation shall be immediately due and payable by each
Guarantor.

6. Subrogation; Subordination.

6.1. Waiver of Rights Against the Borrower. Until the final payment in cash and
performance in full of all of the Obligations, none of the Guarantors shall
exercise and each hereby waives any rights against the Borrower arising as a
result of payment by such Guarantor hereunder, by way of subrogation,
reimbursement, restitution, contribution or otherwise, and will not prove any
claim in competition with the Administrative Agent or any Lender in respect of
any payment hereunder in any bankruptcy, insolvency or reorganization case or
proceedings of any nature; none of the Guarantors will claim any set-off,
recoupment or counterclaim against the Borrower in respect of any liability of
such Guarantor to the Borrower; and each Guarantor waives any benefit of and any
right to participate in any collateral security which may be held by the
Administrative Agent or any Lender.

6.2. Subordination. The payment of any amounts due with respect to any
indebtedness of the Borrower for money borrowed or credit received now or
hereafter owed to any of the Guarantors is hereby subordinated to the prior
payment in full in cash of all of the Obligations and subject to the provisions
of the Intercompany Subordination Agreement.

7. Security; Set-off. Regardless of the adequacy of any collateral security or
other means of obtaining payment of any of the Obligations, each of the
Administrative Agent and the Lenders is hereby authorized at any time when an
Event of Default is continuing, without notice to any of the Guarantors (any
such notice being expressly waived by each Guarantor) and to the fullest extent
permitted by law, to set off and apply such deposits as are held with it and
other sums against the obligations of each Guarantor under this Guaranty,
whether or not the Administrative Agent or such Lender shall have made any
demand under this Guaranty and although such obligations may be contingent or
unmatured. Each Lender agrees that it will notify the Guarantors promptly after
exercising any of its set-off rights under this § 7.

8. Further Assurances. Each Guarantor agrees that it will from time to time, at
the reasonable request of the Administrative Agent, do all such things and
execute all such documents as the Administrative Agent may consider necessary or
desirable to give full effect to this Guaranty and to

 

-3-



--------------------------------------------------------------------------------

perfect and preserve the rights and powers of the Lenders and the Administrative
Agent hereunder. Each Guarantor acknowledges and confirms that such Guarantor
itself has established its own adequate means of obtaining from the Borrower on
a continuing basis all information desired by such Guarantor concerning the
financial condition of the Borrower and that such Guarantor will look to the
Borrower and not to the Administrative Agent or any Lender in order for such
Guarantor to keep adequately informed of changes in the Borrower’s financial
condition.

9. Covenants under Credit Agreement. Each Guarantor acknowledges that a
Responsible Officer of such Guarantor has read a copy of each of the Loan
Documents and agrees to perform and comply with all of the obligations,
covenants and agreements in the Loan Documents that are applicable to it.

10. Effectiveness; Reinstatement. Upon termination of the Aggregate Commitments
and payment in full in cash of all Obligations (other than (i) contingent
indemnification obligations, (ii) in respect of Letters of Credit that have
expired, terminated or been cash collateralized, and (iii) in respect of Swap
Contracts constituting Obligations that have been cash collateralized or for
which other satisfactory arrangements have been made), this Guaranty Agreement
and the security interests created hereby shall terminate and all rights to the
remaining Collateral shall revert to the Companies. This Guaranty shall continue
to be effective or be reinstated, notwithstanding any termination, if at any
time any payment made or value received with respect to any Obligation is
rescinded or must otherwise be returned by the Administrative Agent or any
Lender upon the insolvency, bankruptcy or reorganization of the Borrower, or any
of the Guarantors hereunder, or otherwise, all as though such payment had not
been made or value received.

11. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
their respective successors and assigns, and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective permitted successors,
transferees and assigns. Without limiting the generality of the foregoing
sentence, each Lender may assign or otherwise transfer the Credit Agreement, the
Notes, the other Loan Documents or any other agreement or note held by it
evidencing, securing or otherwise executed in connection with the Obligations,
or any interest under the Credit Agreement, the Notes or the other Loan
Documents, or sell participation in any interest therein, to any other entity or
other person, and such other entity or other person shall thereupon become
vested, to the extent set forth in the agreement evidencing such assignment,
transfer or participation, with all the rights in respect thereof granted to
such Lender herein, all in accordance with § 10.06 of the Credit Agreement. No
Guarantor may assign any of its obligations hereunder, other than in connection
with a transaction otherwise permitted by the Credit Agreement.

12. Concerning Joint and Several Liability of the Guarantors.

(a) Each Guarantor accepts joint and several liability for the Obligations
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Administrative Agent and the Lenders under
the Credit Agreement, for the mutual benefit, directly and indirectly, of each
Guarantor and in consideration of the undertakings of each other Guarantor to
accept joint and several liability for the Obligations.

(b) Each Guarantor, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Guarantors with respect to the payment and
performance of all of the Obligations arising under this Guaranty without
preferences or distinction among them.

 

-4-



--------------------------------------------------------------------------------

(c) The obligations of each Guarantor under the provisions of this Guaranty
constitute full recourse obligations of each Guarantor enforceable against each
such Guarantor to the full extent of its properties and assets, irrespective of
the validity, regularity or enforceability of the Credit Agreement or any other
Loan Documents or any other circumstance whatsoever.

(d) To the extent any Guarantor makes a payment hereunder in excess of the
aggregate amount of the benefit received by such Guarantor in respect of the
extensions of credit under the Credit Agreement (the “Benefit Amount”), then
such Guarantor, after the payment in full, in cash, of all of the Obligations,
shall be entitled to recover from each other Guarantor such excess payment, pro
rata, in accordance with the ratio of the Benefit Amount received by each such
other Guarantor to the total Benefit Amount received by all Guarantors, and the
right to such recovery shall be deemed to be an asset and property of such
Guarantor so funding; provided, that each Guarantor hereby agrees that it will
not enforce any of its rights of contribution or subrogation against the other
Guarantors with respect to any liability incurred by it hereunder or under any
of the other Loan Documents, any payments made by it to any of the Lenders or
the Administrative Agent with respect to any of the Obligations or any
collateral security therefor until such time as all of the Obligations have been
irrevocably paid in full it cash. Any claim which any Guarantor may have against
any other Guarantor with respect to any payments to the Lenders or the
Administrative Agent hereunder or under any other Loan Document are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder or thereunder, to the
prior payment in full of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Guarantor, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full before any payment or distribution of any character,
whether in cash, securities or other property, shall be made to any other
Guarantor therefor.

(e) Each Guarantor hereby agrees that the payment of any amounts due with
respect to the Indebtedness owing by any Guarantor to any other Guarantor is
hereby subordinated to the prior payment in full in cash of the Obligations in
the manner set forth in the Intercompany Subordination Agreement.

(f) It is the intention and agreement of the Guarantors and the Lenders that the
obligations of the Guarantors under this Guaranty shall be valid and enforceable
against each Guarantor to the maximum extent permitted by applicable law. If any
provision of this Guaranty creating any obligation of the Guarantors in favor of
the Lenders shall be declared to be invalid or unenforceable in any respect or
to any extent, it is the stated intention and agreement of the Guarantors and
the Lenders that any balance of the obligation created by such provision and all
other obligations of the Guarantors to the Lenders created by other provisions
of this Guaranty shall remain valid and enforceable. Likewise, if by final order
a court of competent jurisdiction shall declare any sums which the Lenders may
be otherwise entitled to collect from a Guarantor under this Guaranty to be in
excess of those permitted under any law (including any federal or state
fraudulent conveyance or like statute or rule of law) applicable to such
Guarantor’s obligations under this Guaranty, it is the stated intention and
agreement of the Guarantors and the Lenders that all sums not in excess of those
permitted under such applicable law shall remain fully collectible by the
Lenders from such Guarantor.

(g) Each Guarantor makes as to itself, for the benefit of the Administrative
Agent and the Lenders, the representations applicable to it contained in Article
V of the Credit Agreement.

(h) Until all Obligations shall have been paid in full in cash, the Guarantors
will not, and will not cause or permit any of their Subsidiaries to, commence or
join with any other creditor or creditors of any of their Subsidiaries in
commencing any bankruptcy, reorganization or insolvency proceedings against any
of their Subsidiaries.

 

-5-



--------------------------------------------------------------------------------

13. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Administrative
Agent in accordance with the procedures set forth in § 10.01 of the Credit
Agreement. No such waiver shall extend to affect or impair any right with
respect to any Obligation that is not expressly dealt with therein. No failure
on the part of the Administrative Agent or any Lender to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right.

14. Notices. All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given when made or given in accordance with
§ 10.02 of the Credit Agreement, addressed as follows: if to a Guarantor, at the
address set forth beneath its signature hereto, and if to the Administrative
Agent, at the address for notices to the Administrative Agent set forth in
§ 10.02 of the Credit Agreement, or at such address as either party may
designate in writing to the other.

15. Governing Law; Consent to Jurisdiction. THIS GUARANTY IS INTENDED TO TAKE
EFFECT AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. Each Guarantor and the Administrative Agent, by
acceptance of this Guaranty, agrees that any suit for the enforcement of this
Guaranty may be brought in the courts of the State of New York or any federal
court sitting therein and consents to the nonexclusive jurisdiction of such
court and to service of process in any such suit being made upon such Guarantor
by mail at the address specified by reference in § 14. Each Guarantor hereby
waives any objection that it may, now or hereafter have to the venue of any such
suit or any such court or that such suit was brought in an inconvenient court.

16. Waiver of Jury Trial. EACH GUARANTOR AND THE ADMINISTRATIVE AGENT BY
ACCEPTANCE OF THIS GUARANTY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT
TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
GUARANTY, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY OF SUCH
RIGHTS OR OBLIGATIONS. Except as prohibited by law, each Guarantor hereby waives
any right which it may have to claim or recover in any litigation referred to in
the preceding sentence any special, exemplary, punitive or consequential damages
or any damages other than, or in addition to, actual damages. Each Guarantor
(i) certifies that neither the Administrative Agent or any Lender nor any
representative, agent or attorney of the Administrative Agent or any Lender has
represented, expressly or otherwise, that the Administrative Agent or any Lender
would not, in the event of litigation, seek to enforce the foregoing waivers and
(ii) acknowledges that, in entering into the Credit Agreement and the other Loan
Documents to which the Administrative Agent or any Lender is a party, the
Administrative Agent and the Lenders are relying upon, among other things, the
waivers and certifications contained in this § 16.

17. Miscellaneous. This Guaranty constitutes the entire agreement of each
Guarantor with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Guaranty shall be in addition to any other
guaranty of or collateral security for any of the Obligations. The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions. This Guaranty may be
executed in any number of counterparts, but all such counterparts together shall
constitute but one and the same agreement. The parties hereto agree that they
will negotiate in good faith to replace any provisions hereof so held invalid,
illegal or unenforceable with a valid provision that is as similar as possible
in substance to the invalid, illegal or unenforceable provision. Captions are
for the ease of reference only and shall not affect the meaning of the relevant

 

-6-



--------------------------------------------------------------------------------

provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.

18. Release. The Administrative Agent shall release any Guarantor from its
obligations under this Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Credit Agreement.

[Remainder of page intentionally left blank]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

EPL INTERMEDIATE, INC.

By:

 

/s/ Stephen E. Carley

 

Name: Stephen E. Carley

 

Title: President

(Signature Page to Guaranty)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INSTRUMENT OF ACCESSION FOR GUARANTY

AND SECURITY AGREEMENT

as of                                 ,             

 

To: The Administrative Agent and the Lenders who are parties to the

  Credit Agreement (as such terms are defined below):

Reference is hereby made to the Guaranty (the “Guaranty”) and the Security
Agreement (the “Security Agreement”) dated as of November 18, 2005 by and among
THE PERSONS LISTED ON SCHEDULE I THERETO, and any other Person (as defined in
the Credit Agreement) which may become a Guarantor hereunder pursuant to a duly
executed instrument of accession in the form attached as Exhibit A thereto
(collectively, the “Guarantors,” each as a “Guarantor”) in favor of MERRILL
LYNCH CAPITAL CORPORATION, a national banking association, as administrative
agent (the “Administrative Agent”) for itself and the other Secured Parties (as
such term is defined in the Security Agreement) including lending institutions
(collectively, the “Lenders”) which are, or may become, parties to that certain
Credit Agreement, dated as of November 18, 2005 (as amended, modified,
supplemented, or restated and in effect from time to time, the “Credit
Agreement”), by and among EPL Finance Corp., as the initial Borrower to be
merged with and into El Pollo Loco, Inc., as the subsequent Borrower, EPL
Intermediate, Inc., as the Parent Guarantor, Merrill Lynch Capital Corporation,
as Administrative Agent and Swing Line Lender and the lending institutions party
thereto (collectively, the “Lenders”), Bank of America, N.A., as L/C Issuer and
Syndication Agent, and Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Bank of America, N.A., as lead arrangers and book
managers.

The undersigned acknowledges, and represents and warrants, the following: the
undersigned is a [corporation incorporated] [general/limited partnership formed]
[other entity constituted] on or prior to the date hereof; the Borrower is the
direct or indirect owner of all of the Equity Interests (as defined in the
Credit Agreement) of the undersigned; the financial success of the undersigned
is expected to depend in whole or in part upon the financial success of the
Borrower; the undersigned will receive substantial direct and indirect benefits
from the Lenders’ extensions of credit to the Borrower pursuant to the Credit
Agreement; the undersigned wishes to become a party to the Guaranty and to
guarantee the full and prompt payment and performance of the Obligations (as
defined in the Credit Agreement); and the undersigned wishes to become a party
to the Security Agreement to secure its Obligations under the Guaranty and the
other Loan Documents (as defined in the Credit Agreement).

In consideration of the foregoing and for other valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the undersigned by its
execution of this Instrument of Accession hereby joins the Guaranty and becomes
a Guarantor party thereto for all purposes thereof. The undersigned further
covenants and agrees that by its execution hereof it shall be bound by and shall
comply with all terms and conditions of the Guaranty and that it is jointly and
severally liable with all of the Guarantors for the payment and performance of
all Obligations of the Guarantors under the Guaranty.

The undersigned hereby joins the Security Agreement and becomes a Subsidiary (as
defined in the Credit Agreement) party thereto for all purposes thereof. The
undersigned further covenants and agrees that by its execution hereof it shall
be bound by and shall comply with all terms and conditions of the Security
Agreement, and hereby grants to the Administrative Agent, for the benefit of the
Secured



--------------------------------------------------------------------------------

Parties, to secure the payment and performance in full of all of the
Obligations, a security interest in and so pledges to the Administrative Agent,
for the benefit of the Secured Parties, the following properties, assets and
rights, wherever located, whether now owned or hereafter acquired or arising,
and all proceeds and products thereof (all of the same being hereinafter called
the “Collateral”) other than excluded Collateral as set forth in § 2.3 of the
Security Agreement:

All personal and fixture property of every kind and nature including all goods
(including inventory, equipment and any accessories thereto), instruments
(including promissory notes), documents (including, if applicable, electronic
documents), accounts (including health-care-insurance receivables), chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims listed on Schedule II hereto, securities and all other
investment property, supporting obligations, any other contract rights or rights
to the payment of money, insurance claims and proceeds, all general intangibles
(including all payment intangibles) and all other property included in the
definition of Collateral in the Security Agreement.

[Remainder of page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

The undersigned has attached hereto a duly completed Perfection Certificate (as
defined in the Credit Agreement) in the form prescribed by the Security
Agreement, and represents and warrants as provided in the Security Agreement
with respect to the matters set forth in such Perfection Certificate. The
undersigned further covenants and agrees that by its execution hereof it shall
provide all such information, complete all such forms and take all such actions,
and enter into all such agreements, in form and substance reasonably
satisfactory to the Administrative Agent, including without limitation Trademark
Collateral Agreements (as defined in the Credit Agreement), that are reasonably
deemed necessary by the Administrative Agent in order to grant a valid,
first-priority perfected security interest to the Administrative Agent and the
Lenders in all of the Collateral (as defined in the Credit Agreement) of the
undersigned, securing the Obligations.

 

Very truly yours, [NAME]

By:

      

Name:

 

Title:

 

Accepted:

MERRILL LYNCH CAPITAL CORPORATION, as Administrative Agent

By:

      

Name:

 

Title:

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

Parties to Guaranty



--------------------------------------------------------------------------------

SCHEDULE II

Commercial Tort Claims